IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41253

STATE OF IDAHO,                                )     2014 Unpublished Opinion No. 323
                                               )
       Plaintiff-Respondent,                   )     Filed: January 14, 2014
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
BRYANT SCOTT STEWART,                          )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        GUITIERREZ, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       Bryant Scott Stewart was convicted of robbery, Idaho Code § 18-6501. The district court
sentenced Stewart to a unified sentence of fifteen years with a five-year determinate term.
Stewart filed an Idaho Criminal Rule 35 motion, which the district court denied. Stewart
appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Stewart’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Stewart’s
Rule 35 motion is affirmed.




                                             2